DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a set of water lines connecting the water tank to a set of articulating robotic arms” as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor devices in claims 1, 4-6, 11, 15, and 17. Computing device in claim 1, and 4-6. Robotic plant-watering device in claim 1, 2, 8-12, 15, 17, 19, and 20. Adjustable watering apparatus in claim 1. Gripper device in claim 1, 12, 13, and 18. Control device in claim 1, 11, and 17. Controller component in claim 1 and 2. Analysis component in claim 4-6. Image capture devices in claim 7 and 17. Scanner devices in claim 7. Water refill docking device in claim 8. Bottom member in claim 9. Water reclamation receptacle in claim 10. Navigation system in claim 11. Plant maintenance component in claim 11. Adjustable water sprinkler device in claim 17. Data storage device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20110301755 A1) in view of Correll (“Building a Distributed Robot Garden” IEEE Article) in further view of Correll (“Building a Distributed Robot Garden” YouTube video).
In Claim 11, Anderson teaches A computer-implemented method for dynamically watering plants via a robotic plant-watering device, the computer-implemented method comprising (Abstract a method and system for watering plants.): analyzing sensor data generated by a set of sensor devices associated with a plurality of plants in a live plant center and real-time context data associated with the live plant center using a set of status criteria (Fig. 1 element 114 Area element 120 plant [0023] Individual plant 120 may be a number of plants grouped together and/or dispersed throughout area 114. As used herein, a number refers to one or more individual plants. Fig. 5 element 500 sensor system [0084]The infrared images from infrared camera 502 and visible light camera 504 may be processed using means known in the art to identify plant species and assess plant health.); generating an updated status for each type of plant in the plurality of plants based on a result of the analysis (Fig. 4 [0072] Fixed knowledge base 402 may be updated based on information from learned knowledge base 406); updating, by a plant maintenance component, a set of watering instructions for a selected plant type ([0071] Water need 414 contains information about the typical water needs associated with each plant species and plant variety or cultivar found in plant species 410 and plant varieties 412, according to the growth stage and life cycle of the plant.), the updated set of watering instructions comprising a next scheduled watering time and an amount of water to be applied to a set of plants of the selected plant type during the next scheduled watering time (Fig. 4 [0073] number of watering solution application plans 422 may be plans previously generated by mapping/planning/execution processor 326 in FIG. 3 and saved to fixed knowledge base 402 for future and/or repeat use by machine controller 302 of mobile utility vehicle 300 [0078] Per plant prescription 430 may be instructions for applying a specific amount of water and/or other substances to a number of plants); generating, by a navigation system, a set of navigation instructions for navigating the robotic plant-watering device to a current location of the set of plants of the selected plant type ([0066] horticultural knowledge base 400 may be, without limitation, a component of a navigation system [0121] If the current constraints allow for watering, a watering solution application plan is generated using the processing system, and the watering solution application plan is executed using a mobile utility vehicle.); and updating, by the plant maintenance component, historical watering data for the selected plant on a data storage to reflect completion of a watering task associated with the selected plant. ([0072] Fixed knowledge base 402 may be updated based on information from learned knowledge base 406 [0073] number of watering solution application plans 422 may be plans previously generated by mapping/planning/execution processor 326 in FIG. 3 and saved to fixed knowledge base 402 for future and/or repeat use by machine controller 302 of mobile utility vehicle 300)
Anderson fails to teach, but Correll’s IEEE Article teaches -42-Docket No. 5127US02triggering, by a control device, (II System Architecture; Servo board (Lynxmotion SSC-32), which controls the arm, provides an analog-digital converter for the force sensor, and PWM control for the water pump using an USB-to-Serial connection.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Correll’s IEEE Article because it facilitates having a servo board control the arm, sensors, and the water pump.
Anderson fails to teach, but Correll’s YouTube video teaches at least one articulating robotic arm to release a quantity of water onto the selected plant for a duration of time in accordance with the updated set of watering instructions (the robot arm releases a quantity of water onto plant for a period of time (0:53-0:57)); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Correll’s YouTube video because it facilitates having the robot arm release a quantity of water onto a plant for a period of time.
In Claim 14, Anderson fails to teach, but Correll’s YouTube video teaches further comprising: moving the first robotic arm in a set of motions to evenly spray water across the set of plants, wherein the set of motions includes at least one of a forward motion, a backward motion, an upward motion, a downward motion and a circular motion. (Robot moves in a circular motion, forward, backward, up, down, and sprays water onto plant (0:45-1:14))
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Correll’s YouTube video because it facilitates having the robot arm moves in a circular motion, forward, backward, up, down, and spray water onto plant.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20110301755 A1) in view of Correll (“Building a Distributed Robot Garden” IEEE Article) in further view of Correll (“Building a Distributed Robot Garden” YouTube video) in further view of Alexander (US 20190021238 A1).
In Claim 12, Anderson fails to teach, but Alexander teaches further comprising: gripping, by a gripper device (Fig. 1 element 150 robotic manipulator), a portion of the selected plant or a container associated with a selected plant on condition the robotic plant-watering device receives instructions to move the selected plant from a first location to a second location ([0021] The system 100 can further include a controller configured to…trigger the robotic manipulator at the transfer station to move plants between modules, harvest containers, etc.); moving the gripper device to the second location; and releasing, by the gripper device, the portion of the selected plant or the container to relocate the selected plant to the second location. (Fig. 1 element 150 robotic manipulator transfers plants from stall to element 140 transfer station)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Alexander because it facilitates having a robotic manipulator transfer plants between locations.
In Claim 13, Anderson fails to teach, but Alexander teaches further comprising: analyzing the sensor data to identify a plant to be relocated from a first location to a second location based on a type of plant, a color of the plant or a condition of the plant ([0080] The system 100 can then implement methods and techniques described below to scan plants in the second module, confirm that these plants fulfill predefined viability requirements (e.g., related to size, shape, color, and pest presence, etc.)); gripping, by a gripper device (Fig. 1 element 150 robotic manipulator), a portion of the plant or a container associated with the plant (Fig. 1 element 150 robotic manipulator gripping plant); moving the gripper device holding the plant to the second location; and releasing the portion of the selected plant or the container to relocate the selected plant to the second location. (Fig. 1 element 150 robotic manipulator transfers plants from stall to element 140 transfer station)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Alexander because it facilitates having a system scan plants to determine viability and a robotic manipulator to transfer the plants.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20110301755 A1) in view of Correll (“Building a Distributed Robot Garden” IEEE Article) in further view of Correll (“Building a Distributed Robot Garden” YouTube video) in further view of Ivory (US 10667475 B2).
In Claim 15, Anderson teaches further comprising: obtaining the sensor data by at least one sensor device associated with a water tank or a set of water lines associated with the robotic plant-watering device ([0090] Flow sensor 520 measures the water flow through the watering unit, such as watering unit 108 in FIG. 1 or watering unit 310 in FIG. 3. Pressure sensor 522 measures the water pressure in the watering unit.); 
Anderson fails to teach, but Ivory teaches and analyzing the sensor data to determine quality of the water prior to spraying the water onto at least one plant. (Fig. 2A element 34 unfiltered chamber, element 36 filter, element 40 filtered chamber, and element 42 nozzle fixture. Abstract The fluid may be released onto a crop, while the detritus is collected by the filtration subsystem. Col 7 Line 21-22 a sensor detecting that a first quantity of detritus has collected within the unfiltered chamber 34)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Ivory because it facilitates having a sensor detect the detritus collected in the unfiltered chamber, the filtration subsystem collects the detritus, and the fluid is released onto a crop.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20110301755 A1) in view of Correll (“Building a Distributed Robot Garden” IEEE Article) in further view of Correll (“Building a Distributed Robot Garden” YouTube video) in further view of Oliver (US 5870302 A) in further view of Grossman (US 9629313 B1) in further view of Redden (US 20150015697 A1)
In Claim 16, Anderson teaches further comprising: analyzing, by a cloud server ([0016] Robotic watering system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within robotic watering system 100, such as mobile utility vehicle 104, remote location 106 and watering unit 108), real-time weather data associated with the live plant center to generate an evapotranspiration (ET) rate for the live plant center ([0047] Horticultural knowledge base 318 may also contain information, such as…current weather for the operating environment, weather history for the operating environment [0051] use of observations from structured light generator processor 324 to indicate evapo-transpiration data); 
Anderson fails to teach, but Oliver teaches and generating an ET score for each plant type in the plurality of plants based on the ET rate and item data for each plant type (Col 1 Lines 40-43 the ET value represents the amount of water that has to be spread over the vegetation to replace the moisture lost by the natural and ongoing process of evaporation and transpiration.), and weather data. (Col 7 Lines 13-15 predicted rainfall is directly taken into account in computing the amount of water to apply.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Oliver because it facilitates having an ET value and computing the amount of water to apply based on predicted rainfall. 
Anderson fails to teach, but Grossman teaches the item data comprising watering history (Col 40 Lines 2-8 For example, the watering history may include previous watering times (e.g., by day, date, etc.), total fluid flow (e.g., water used), nutrient application information (e.g., an amount of nutrients applied and dates of application), Soil moisture values, etc)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Grossman because it facilitates having a system for growing plants and storing the watering history.
Anderson fails to teach, but Redden teaches plant state data ([0038] the plant color, the color distribution over the plant), plant size ([0038] plant size), plant volume ([0038] plant volume), adjacency history ([0125] historical location records of plants adjacent the plant currently being measured), location history ( [0074] The data for each plant, genotype, or field portion is preferably associated with a location [0130] each plant is treated based on the historic measurements for the given plant.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Redden because it facilitates having desired plant characteristics such as plant color, color distribution, size, volume, adjacent plant history, and location history.
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20110301755 A1) in view of Correll (“Building a Distributed Robot Garden” IEEE Article) in further view of Correll (“Building a Distributed Robot Garden” YouTube video) in further view of Koselka (US 20060213167 A1) in further view of McKenzie (US 5234169 A) in further view of Moskoff (US 6753186 B2).
In Claim 17, Anderson teaches A robotic plant-watering device comprising (Fig. 1 robotic watering system): a set of sensor devices generating sensor data (Fig. 5 sensor system element 500 ), the set of sensor devices comprising a set of image capture devices (Fig. 5 sensor system element 500, infrared camera element 502, visible light camera element 504) a control device comprising a memory communicatively coupled to at least one processor (Fig. 2 element 200 Data Processing System, element 204 processor unit, element 206 memory); a plant maintenance component implemented on the at least one processor analyzes the sensor data using a set of plant maintenance rules to generate a dynamic plant watering schedules for a selected plant in a plurality of plants based on a current status of the selected plant and current ambient conditions within a plant center ([0061] the information is sent to machine controller 302 to provide data in identifying how mobile utility vehicle 300 should apply watering solution, specifically providing data about the number of plants and current conditions in the operating environment. [0072] Fixed knowledge base 402 may be updated based on information from learned knowledge base 406 [0073] number of watering solution application plans 422 may be plans previously generated by mapping/planning/execution processor 326 in FIG. 3 and saved to fixed knowledge base 402 for future and/or repeat use by machine controller 302 of mobile utility vehicle 300 [0076] Visual plant stress data 426 contains information collected by a sensor system about an individual plant that is in distress or shows visual signs of stress); and the controller component triggers release of the quantity of water specified in the dynamic plant watering schedule for the selected plant onto the selected plant. (Fig. 4 [0073] number of watering solution application plans 422 may be plans previously generated by mapping/planning/execution processor 326 in FIG. 3 and saved to fixed knowledge base 402 for future and/or repeat use by machine controller 302 of mobile utility vehicle 300 [0078] Per plant prescription 430 may be instructions for applying a specific amount of water and/or other substances to a number of plants)
Anderson fails to teach, but Correll’s IEEE Article teaches a controller component implemented on the at least one processor (II System Architecture; Servo board (Lynxmotion SSC-32), which controls the arm, provides an analog-digital converter for the force sensor, and PWM control for the water pump using an USB-to-Serial connection.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Correll’s IEEE Article because it facilitates having a servo board control the arm, sensors, and the water pump.
Anderson fails to teach, but Correll’s YouTube video teaches moves at least one robotic arm within a proximity of the selected plant (robot moving towards plant (0:47-0:49)); to at least one articulated robotic arm in the set of articulated robotic arms configured to release a quantity of water from a water source via a set of apertures on each water sprinkler device (robot arms (0:33-0:45) and one robot arm releasing quantity of water onto plant (0:53-0:57)); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Correll’s YouTube video because it facilitates having multiple robot arms and the robotic arm release a quantity of water onto a plant.
 Anderson fails to teach, but Koselka teaches a set of articulated robotic arms connected to a main body (Fig. 1 robot with arms); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Koselka because it facilitates having a robot with arms.
Anderson fails to teach, but McKenzie teaches a set of adjustable water sprinkler devices removably attached (Col 1 Lines 5-9 This invention relates to an irrigation sprinkler and, more particularly, to a sprinkler nozzle that may be easily installed and removed from the sprinkler without using special tools and without damaging the nozzle.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of McKenzie because it facilitates having a sprinkler nozzle that can be easily installed and removed.
Anderson fails to teach, but Moskoff teaches and a set of water quality sensors associated with the water source (Claim 1 a detecting unit having a water sensor adapted for use in a household environment to detect contaminants in running water); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Moskoff because it facilitates having a water sensor detect contaminants in water.
In Claim 18, Anderson fails to teach, but Koselka teaches a set of gripper devices associated with at least one articulated robotic arm in the set of articulated robotic arms configured to grasp a portion of a plant or a portion of a container associated with a plant. (Fig. 1 robotic arms Fig. 5 robotic hand [0125] The grabbing mechanism labeled as “Suction Grabber” may either be a suction cup with an internal vacuum pump as shown or any other grabbing mechanism capable of picking fruit.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Koselka because it facilitates having a multiple arms with a grabbing mechanism to pick fruit.
In Claim 20, Anderson teaches a data storage device storing item data associated with each plant in the plurality of plants. (Fig. 3 element 315 Data storage device and element 338 watering solution application plan)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20110301755 A1) in view of Correll (“Building a Distributed Robot Garden” IEEE Article) in further view of Correll (“Building a Distributed Robot Garden” YouTube video) in further view of Koselka (US 20060213167 A1) in further view of McKenzie (US 5234169 A) in further view of Moskoff (US 6753186 B2) in further view of Staiger (US 20070289918 A1)
In Claim 19, Anderson fails to teach, but Staiger teaches a set of filters associated with a water tank or a set of water lines. ([0001] the invention relates to a water filter cartridge for a water tank)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Anderson with the teachings of Staiger because it facilitates having a water filter for a water tank.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a method and system for robotic watering of plants (e.g. Anderson). Another prior art discloses a robot with an end effector with a water line for watering a garden (e.g. Correll). However, the prior art do not disclose singly or in combination the entirety of the specifics of the methods of claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664